                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
ICR/AFM/KCB                                        271 Cadman Plaza East
F. #2018R01047                                     Brooklyn, New York 11201



                                                   July 31, 2020


By Email and ECF

James M. Branden
Albert Y. Dayan
Kenneth J. Kaplan
Joel M. Stein
Geoffrey R. Kaiser
Todd D. Greenberg
John S. Wallenstein
Richard D. Willstatter

                Re:   United States v. Jack Cabasso, et al.
                      Criminal Docket No. 19-CR-582 (DRH)

Dear Counsel:

               The government has made available a further production of discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure. As with the
government’s prior productions, this material can be obtained by contacting John Palermo at
DupeCoop at 973-895-1359. In addition, because of the relatively limited size of this
production, the government is able to share it with counsel using USAfx, the Department of
Justice’s secure online file sharing program. Counsel who wish to access the discovery via
USAfx may contact the undersigned to obtain user credentials.

              This production supplements the disclosures of Rule 16 discovery produced to
individual defendants on January 14, 2020, and to all defendants on June 24, 2020, July 2,
2020 and July 10, 2020. The government renews its request for reciprocal discovery from
the defendants.

               Specifically, enclosed please find the following materials, which are subject to
the protective order entered in this case on May 29, 2020:
 Records                             Bates Number
 Email data from Microsoft
 Corporation and Google LLC,         AVTESI_0000939875-AVTESI_0000981117
 obtained pursuant to the
 judicially-authorized search
 warrants produced to you at
 AVENTURA_0000080255 to
 AVENTURA_0000080270
 Email data from the United
 States General Services             AVTESI_0000981118-AVTESI_0000986475
 Administration

              The email data consists of load files containing native, text and TIFF files.
The government is currently processing this data into Ipro Eclipse format, and expects to
make that alternate dataset available to you when processing is complete.

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact us.

                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:             /s/
                                                   Ian C. Richardson
                                                   Alexander Mindlin
                                                   Kayla Bensing
                                                   Assistant U.S. Attorneys
                                                   (718) 254-6299/6433/6279

Enclosures

cc:    Clerk of the Court (DRH) (by ECF) (without enclosures)




                                               2
